Citation Nr: 0632642	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to June 21, 2000, 
for the award of an increased disability rating of 10 percent 
for dermatophytosis of the feet.

2.  Whether the February 1968 Regional Office decision, which 
assigned a noncompensable initial disability rating for 
dermatophytosis of the feet, was clearly and unmistakably 
erroneous in failing to assign a compensable rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The assignment of a noncompensable evaluation for 
dermatophytosis of the feet by the final rating decision in 
February 1968 was supported by the evidence then of record 
and was consistent with VA law and regulations then in 
effect.

2.  On June 21, 2000, the RO received the veteran's formal 
claim seeking a compensable disability rating for his 
service-connected dermatophytosis of the feet.

3.  In June 2001, the RO granted an increased disability 
rating of 10 percent for dermatophytosis of the feet, 
effective from June 21, 2000.

4.  It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred in the 
veteran's service-connected dermatophytosis of the feet 
within the year preceding the June 21, 2000 claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 21, 
2000, for the grant of an increased disability rating of 10 
percent for dermatophytosis of the feet have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The February 1968 rating decision did not contain clear 
and unmistakable error (CUE) in assigning a noncompensable 
evaluation for dermatophytosis of the feet.  38 C.F.R. § 
3.105 (2006); 38 C.F.R. § 3.105 (1968).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2006).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  The RO's 
letter in October 2002, as well as other letters, rating 
actions, and statement of the case advised the veteran of the 
foregoing elements of the notice requirements.  See Overton 
v.  Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, given the legal nature 
of this case, the record is now complete.

In a statement, dated in May 2006, the veteran requested that 
his "recent" VA treatment records be obtained.  The RO did 
not obtain these records, and the Board does not find a 
remand necessary to do so.  Recent treatment records could 
not possibly serve as a basis for granting an earlier 
effective date in this matter as the issues addresses the 
severity of veteran's condition prior to June 21, 2000.

In September 2005, the veteran submitted a laboratory report 
dated in June 2005, which noted a diagnosis onychomycosis.  
This report has not been addressed specifically by the RO in 
a supplemental statement of the case, and the Board does not 
find that a remand is necessary to do so herein.  
Specifically, this recent treatment evidence is not material 
in considering whether an earlier effective date is warranted 
in this matter.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claims 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claims 
at this time.  
 
With respect to the claim based upon CUE in RO decision in 
February 1968 for failing to award entitlement a compensable 
disability rating for dermatophytosis of the feet, the Court 
concluded that the Veterans Claims Assistance Act of 2000 is 
not applicable to issues regarding allegations of clear and 
unmistakable error.  See Livesay v. Principi, 14 Vet. App. 
324 (2001).

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims.  

II.  Earlier Effective Date Prior to June 21, 2000
for the Award of 10 Percent Disability Rating
for Service-Connected Dermatophytosis of the Feet

The veteran is seeking entitlement to an earlier effective 
date, prior to June 21, 2000, for the award of a compensable 
disability rating for his service-connected dermatophytosis 
of the feet.  He further contends that the RO's decision in 
February 1968 was CUE in failing to award a compensable 
initial disability rating for his service-connected 
dermatophytosis of the feet.


On June 21, 2000, the RO received the veteran's formal claim 
seeking a compensable disability rating for his service-
connected dermatophytosis of the feet.  In June 2001, the RO 
granted an increased disability rating of 10 percent for 
dermatophytosis of the feet, effective from June 21, 2000.

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
. . . . 
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2).  The corresponding VA 
regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
. . .
(o) Increases.

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later.  A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o)(1)(2).  The Court has held that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case: (1) 
if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred - date 
entitlement arose, (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred - 
factually ascertainable, (38 C.F.R. § 3.400(o)(2)); or (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received - date of claim, 
(38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.  
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine: (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2006).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability occurred in the veteran's service-connected 
dermatophytosis of the feet within the year preceding the 
filing of the June 21, 2000 claim.  Specifically, the medical 
evidence of record during this time frame is essentially 
silent as to any complaints of or treatment for the veteran's 
service-connected dermatophytosis of the feet.  A treatment 
report, dated in March 2000, noted the veteran's history of 
dermatophytosis of the feet; however, the report did not 
report any current complaints of or physical findings 
concerning this condition.  Accordingly, as the effective 
date assigned is the date the claim was received, June 21, 
2000, the claim for an effective date prior to that date must 
be denied.   

III.  CUE

The veteran alleges that the RO's decision in February 1968 
contained clear and unmistakable error in failing to award a 
compensable initial disability rating for his service-
connected dermatophytosis of the feet.

In February 1968, the RO issued a rating decision granting 
service connection for dermatophytosis of the feet, and 
assigning thereto a noncompensable initial disability rating, 
effective from September 1967.  The RO's decision also denied 
the veteran's claim for service connection for malaria.  In 
September 1968, the veteran filed a notice of disagreement 
concerning the RO's decision.  

In November 1968, the RO issued a decision which granted 
service connection for malaria, and assigned thereto a 10 
percent disability rating for a period of one year beginning 
after his discharge from the service.  The RO's decision 
indicated that the benefits claimed by the veteran on appeal 
had been substantially granted, and that in the absence of a 
reply to the contrary, it would be presumed that the 
veteran's notice of disagreement would be withdrawn.  
Finally, it stated that the veteran would retain the right to 
reopen his notice of disagreement until one year from the 
date of the notice in November 1968.

Having received no reply from the veteran, the February 1968 
rating decision is final.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet. App. 302 (2001) and 
13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) is not for application, inasmuch 
as error, if it exists, is undebatable, or there is no error 
within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. 
App. 314 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Simply to claim clear and unmistakable error 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Id. 

At the time of the RO's February 1968 decision, the pertinent 
evidence of record consisted primarily of the veteran's 
service medical records and a VA skin examination, performed 
in November 1967.  The veteran's service medical records 
revealed treatment for hyperhydrosis of the feet and 
athletes' feet.  The November 1967 VA examination of the skin 
noted that the veteran's feet were excessively sweaty and 
smelly.  Physical examination revealed scaliness and 
maceration between and under the 3rd, 4th, and 5th toes of each 
foot.  No other significant skin abnormalities were 
indicated.  The report concluded with a diagnosis of 
dermatophytosis of the feet, bilaterally.  

The RO rated the veteran's dermatophytosis pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7813 (1968).  Under this 
provision, a noncompensable rating was assigned for 
dermatophytosis with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area.  A 10 
percent disability rating was assigned for dermatophytosis 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  Id. 

Based upon the evidence before the RO at the time of the 
February 1968 decision, the RO was clearly within the bounds 
of "rating judgment" when it reached the conclusion that the 
veteran dermatophytosis of the feet warranted a 
noncompensable disability rating.  See Porter v. Brown, 5 
Vet. App. 233 (1993); see also Kronberg v. Brown, 4 Vet. App. 
399 (1993).   

Considering the evidence available at the time of the RO's 
February 1968 decision, along with the legal authority then 
in effect, the Board finds that such RO decision was 
reasonably supported by the evidence then of record and 
prevailing legal authority, and the decision was not 
undebatably erroneous.  Under such circumstances, the 
February 1968 decision was not CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a).  


ORDER

An effective date earlier than June 21, 2006, for the grant 
of an increased disability rating of 10 percent for 
dermatophytosis of the feet, is denied.  

The February 1968 decision, which granted service connection 
for dermatophytosis of the feet, and assigned a 
noncompensable evaluation, was not clearly and unmistakable 
erroneous, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


